Anders, J.
(concurring in result). — I unhesitatingly assent to all that is said in the very exhaustive opinion herein written by Judge White, except the assertion that the word “person,” as used in subdivision 1, § 5780, Bal. Code, must be construed to include a corporation, and that the words “public franchise” must be construed to include the rights and privileges which the information charges are being usurped by the respondent. Inasmuch as subdivision 5 of said section specifically declares when an information may be filed against a corporation, it seems to me that the legislature intended to restrict the remedy against corporations to-the particular cases therein mentioned, and that the word “person” in subdivision 1 was not intended to include a corporation; and I therefore concur in the result.